         CASE 0:20-cv-02154-ECT-BRT Doc. 28 Filed 06/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


James Paul Aery,                                           File No. 20-cv-2154 (ECT/BRT)

              Plaintiff,

v.                                                                     ORDER

Sgt. Collins, in his official and individual
capacity,

           Defendant.
________________________________________________________________________

       Magistrate Judge Becky R. Thorson issued a Report and Recommendation on

March 3, 2021. ECF No. 20. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error.1 See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

       1.     The Report and Recommendation [ECF No. 20] is ACCEPTED.

       2.     Plaintiff’s Motion for Injunction [ECF No. 18] is DENIED.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 14, 2021                           s/ Eric C. Tostrud
                                               Eric C. Tostrud
                                               United States District Court




1
     Plaintiff received two extensions to file objections to the Report and
Recommendation, which were originally due on March 17. ECF Nos. 24, 27.
